 Case 3:18-cv-00428-DMS-MDD Document 324 Filed 11/26/18 PageID.5005 Page 1 of 1




                                UNITED STATES DISTRICT COURT
 1
                             SOUTHERN DISTRICT OF CALIFORNIA
 2
 3 MS. L, et al,                                Case No. 18-cv-428 DMS MDD
 4                  Petitioners-Plaintiffs,
 5         vs.                                  ORDER GRANTING JOINT
                                                STIPULATED EXTENSION OF TIME
 6 U.S. IMMIGRATION AND CUSTOMS                 FOR DEFENDANTS TO ANSWER
   ENFORCEMENT, et al,                          PLAINTIFFS’ THIRD AMENDED
 7                                              COMPLAINT
               Respondents-Defendants.
 8
 9
10
           Before the Court is the parties’ Stipulated Extension of Time for Respondent-
11
     Defendants to Answer Petitioners-Plaintiffs’ Third Amended Complaint. IT IS HEREBY
12
     ORDERED that Respondent-Defendants Answer to Petitioner-Plaintiffs’ Third Amended
13
     Complaint shall be due Monday, January 7, 2019.
14
15   Dated: November 26, 2018
16
17
18
19
20
21
22
23
24
25
26
27
28
